IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


WILIMINGTON SAVINGS FUND                  : No. 27 WAL 2019
SOCIETY, FSB, AS TRUSTEE FOR              :
STANWICH MORTGAGE LOAN TRUST,             :
                                          : Petition for Allowance of Appeal from
                   Respondent             : the Order of the Superior Court
                                          :
                                          :
             v.                           :
                                          :
                                          :
TRACY L. STEWART AND JANET I.             :
STEWART,                                  :
                                          :
                   Petitioners            :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of June, 2019, the Petition for Allowance of Appeal is

DENIED.